DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-19 and 30, in the reply filed on February 23, 2022 is acknowledged.
Claims 1-6 and 20-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “classifier” in claims 7-19 and 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification details this limitation “classifier” as being a program or software such as artificial intelligence or machine learning which doesn’t correspond to an actual structure as detailed in [0216] in the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-19 and 30 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  The instant specification details in [0216] and [0278] that the system may use 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a classifier” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification details in [0216] and [0278] that the system may use one or more different types of artificial intelligence classifiers or machine learning which corresponds to software or programing to be used on a processor or a computer. However, a classifier is not limited to only a software or program as a classifier can be for instance a person utilizing a mental process. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 7-19 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structure, such as a processor or computer/cpu that is able to implement the classifier. 
The terms “low” and “high” in claim 10 is a relative term which renders the claim indefinite. The terms “low” and “high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-19 and 30 are rejected under 35 U.S.C. 101 because, the claims relate to a machine (Step 1),  the claimed invention is directed to an abstract idea, specifically to mental processes. The claims are directed to detecting heart rate variability of a subject, receiving features indicative of the subject’s heart rate variability and classifying the subject’s mental state based on the heart rate variability features.
Furthermore, the claimed invention is directed to an abstract idea, a mental process, (Step 2A:Prong 1). Specifically, these steps are merely data gathering and data analysis/evaluation that can be done mentally (using pen/paper) to come to a conclusion about a patient’s mental health.   This is nothing more than what is normally done by a doctor when diagnosis/evaluating a person’s mental health. With regard to Step 2A, Prong 2, the judicial exception is not integrated into a practical application of the exception or amount to significantly more and is directed to the judicial exception. The claims are directed to mere data gathering (HRV data) that is recited at a high level of generality.
In regards to Step 2B, the claims do not amount to significantly more and the dependent claims do not fix this either. The dependent claims, specifically claims 11-19, appear to further be mere data gathering steps in order to do a mental process of classifying the mental state of a subject.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 9-10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US 2013/0102854 A1).
Regarding claim 7, Zheng discloses a mental state monitoring system (e.g. Fig 1) comprising: a heart rate monitor for detecting heart rate variability of a subject (e.g. [0018]-[0019]; [0035] Fig 2:244/230 heart rate data can be obtained through the webcam 230); and a classifier (e.g. Fig 1:140) configured to (a) receive features indicative of the subject’s heart rate variability including variations in the subject’s heart 110 collecting mental state data may include physiological data, facial data and actigraphy data the physiological data including heart rate and heart rate variability), and (b) classify said subject’s mental state by outputting at least two of the subject’s flow level, stress level, attention level and motivation level based at least in part on the received heart rate variability features (e.g. [0006]; [0020]).
Regarding claim 9, Zheng discloses a mental state monitoring system (e.g. Fig 1) comprising: a heart rate monitor for detecting heart rate variability of a subject (e.g. [0018]-[0019]; [0035] Fig 2:244/230 heart rate data can be obtained through the webcam 230); a breathing monitor for detecting the subject’s breathing (e.g. [0018]-[0019]; [0035] Fig 2:244/230 respiration data can be obtained through the webcam 230); and a classifier (e.g. Fig 1:140) configured to (a) receive features indicative of the subject’s heart rate variability including variations in the subject’s heart rate between individual heart beats as detected by the heart rate monitor (e.g. [0018]-[0019] Fig 1:110 collecting mental state data may include physiological data, facial data and actigraphy data the physiological data including heart rate and heart rate variability), (b) to receive information indicative of the subject’s breathing detected by the breathing monitor (e.g. [0018]-[0019] Fig 1:110 collecting mental state data may include physiological data, facial data and actigraphy data the physiological data including respiration data); and (c) classify the subject’s mental state based at least in part on the received heart rate variability and breathing features (e.g. [0006]; [0020]).
Regarding claim 10, Zheng discloses wherein the classified mental state is a probability of having said mental state and includes at least one flow, being motivated, having high valence, having high arousal, having low valence, having low arousal, using effortful attention, using effortless attention, and using a default mode of attention (e.g. [0006]; [0019]-[0020] the mental state information can determine the valence and arousal whether it is high or low is a relative term that is not defined by the instant specification therefore the claims are met). 
Regarding claim 16, Zheng discloses further comprising: an eye blink rate monitor for detecting eye blink rate of said subject (e.g. [0036] Fig 2:246); and wherein said classifier is further configured to receive information indicative of said subject’s eye blink rate detected by said eye blink rate monitor and to utilize said eye blink rate information in said classification of at least one of said subject’s mental state (e.g. [0019]; [0036] Fig 2:246).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Bly (US 2015/0031964 A1).
Regarding claim 8, Zheng is silent regarding wherein respiratory sinus arrhythmia is one of said features utilized by the classifier in the classification of the subject’s mental state.
However, Bly discloses a physiological signal detecting device and system wherein respiratory sinus arrhythmia is one of said features utilized by the classifier in the classification of the subject’s mental state (e.g. [0062]; [0066]; [0072] one of the physiological signals used to determine the mental state is the RSA respiratory sinus arrhythmia).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Zheng to incorporate the teachings of Bly wherein respiratory sinus arrhythmia is one of said features utilized by the classifier in the classification of the subject’s mental state for the purpose of utilizing a known physiological signal to infer mental states.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Samec (US 2017/0365101 A1).
Regarding claim 11, Zheng is silent regarding a movement monitor for detecting movements of the subject; and wherein the classifier is further configured to receive information indicative of the subject’s movements detected by the movement monitor and to utilize the movement information in the classification of at least one of the subject’s mental state.
However, Samec discloses a reality display system for evaluation and modification of neurological conditions including a movement monitor for detecting movements of the subject (e.g. [0496]; [0503]; Fig 11:1720 motion detector); and wherein the classifier is further configured to receive information indicative of the subject’s movements detected by the movement monitor and to utilize the movement information in the classification of at least one of the subject’s mental state (e.g. [0496]; mini-mental state examination can utilize the user’s movement as input to the examination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zheng to incorporate the teachings of Samec to incorporate a movement monitor for detecting movements of the subject; and wherein the classifier is further configured to receive information indicative of the subject’s movements detected by the movement monitor and to utilize the movement information in the classification of at least one of the subject’s mental state for the purpose of utilizing a known metric for determining mental state.
Regarding claim 17, Zheng is silent regarding further comprising: a pupil size monitor for detecting pupil size of said subject; and wherein said classifier is further configured to receive information indicative of said subject’s pupil size detected by said pupil size monitor and to utilize said pupil size information in said classification of at least one of said subject’s mental state.
However, Samec discloses a reality display system for evaluation and modification of neurological conditions including further comprising: a pupil size monitor for detecting pupil size of said subject (e.g. [0279]; [0451]; [0477];); and wherein said classifier is further configured to receive information indicative of said subject’s pupil size detected by said pupil size monitor and to utilize said pupil size information in said classification of at least one of said subject’s mental state (e.g. [0279]; [0451]; [0477]; [0496]; [0561] mental orientation state examination can utilize the user’s pupil size as input to the examination
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zheng to incorporate the teachings of Samec to incorporate further comprising: a pupil size monitor for detecting pupil size of said subject; and wherein said classifier is further configured to receive information indicative of said subject’s pupil size detected by said pupil size monitor and to utilize said pupil size information in said classification of at least one of said subject’s mental state for the purpose of utilizing a known metric for determining mental state.
Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Zilca (US 2011/0066036 A1).
Regarding claim 12, Zheng is silent regarding a device usage tracker that tracks one or more aspects of usage of a computing device by the subject; and wherein the classifier is further configured to receive selected device usage features detected by the device usage tracker in the classification of the subject’s mental state.
However, Zilca discloses a mobile system and method for addressing symptoms related to mental health conditions including a device usage tracker that tracks one or more aspects of usage of a computing device by the subject (e.g. [0023] Fig 1:18 pattern recognition analysis gathered by the mobile device such as mobile device usage pattern such as use of other applications, use of texting, call to a particular person); and wherein the classifier is further configured to receive selected device usage features detected by the device usage tracker in the classification of the subject’s mental state (e.g. [0023]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data to modify the system of Zheng to incorporate teachings of Zilca Zilca: [0023]). 
Regarding claim 13, modified Zheng discloses wherein the device usage tracker identifies an application being used by the subject and the application used by the subject is utilized by the classifier in the classification of the subject’s mental state (e.g. Zilca: [0023] Fig 1:18 pattern recognition analysis gathered by the mobile device such as mobile device usage pattern such as use of other applications, use of texting, call to a particular person).
Regarding claim 14, modified Zheng discloses wherein the device usage tracker tracks selected computer usage events and the selected computer usage events are utilized by the classifier in the classification of the subject’s mental state (e.g. Zilca: [0023] Fig 1:18 pattern recognition analysis gathered by the mobile device (essentially a mobile computer) such as mobile device usage pattern such as use of other applications, use of texting, call to a particular person).
Regarding claim 15, modified Zheng is silent regarding wherein the device usage tracker monitors a difficulty level of a task and the difficulty level of the task is utilized by the classifier in the classification of the subject’s mental state. 
However, the modified system of Zheng is does disclose the ability to determine patterns of the usage of the mobile device and the utilization of different tasks (use of applications vs texting vs calls ). Therefore, it would have been obvious to one of define/assign a level of difficulty to each task in order to quantify the data utilized in the classification.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Pradeep (US 2012/0083668 A1).
Regarding claim 18, Zheng is silent regarding further comprising a notification blocker configured to block selected device generated notifications based at least in part on said detected mental state.
However, Pradeep discloses a system and method to modify a characteristic of a user device based on neurological and/or physiological measurement further comprising a notification blocker configured to block selected device generated notifications based at least in part on said detected mental state (e.g. [0016]; [0058] the system can have a blocking of pop-up windows, which are essentially notifications, based on the user being identified in a certain state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zheng to incorporate the teachings of Pradeep of further comprising a notification blocker configured to block selected device generated notifications based at least in part on said detected mental state for the purpose of adjusting the device based on the user’s state (e.g. Pradeep: [0016]; [0058]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Hartzell (US 4,949,726).
Regarding claim 19, Zheng is silent regarding further comprising: a hysteresis component configured to utilize a first threshold to place said subject in one of said mental states, to utilize a second threshold to place said subject back into said one of 
However, Hartzell discloses a brainwave-responsive apparatus further comprising a hysteresis component configured to utilize a first threshold to place said subject in one of said mental states (e.g. col 12 lines 61-68 and col 13 lines 1-11 the system has an individual threshold and hysteresis requirement for each individual in order to determine that the person is in a certain state).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zheng to incorporate the teachings of Hartzell to utilize a threshold and hysteresis to determine the individuals mental state.
The combination of Zheng in view of Hartzell is silent regarding there being an interruption that occurs to make it easier for said detection of mental states. However, “an interruption” can be broadly interpreted as a “pause” in data collection. The combination details that the mental states can be altered by the individual by modifying their physiological requirements and hysteresis requirements. 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of el Kaliouby (US 2013/0189661 A1).
 Regarding claim 30, Zheng is silent regarding further comprising: a brain activity monitor; and wherein the classifier is further configured to receive features indicative of the subject’s brain activity detected by the brain activity monitor and to utilize the brain activity information in the classification of at least one of the subject’s mental state.
However, el Kaliouby discloses a machine for scoring the mental state of the user further comprising: a brain activity monitor (e.g. Fig 3:312 the sensor may collect data such as EEG or brain waves); and wherein the classifier is further configured to receive features indicative of the subject’s brain activity detected by the brain activity monitor and to utilize the brain activity information in the classification of at least one of the subject’s mental state (e.g. [0033] the system utilizes biosensor 312 to gather data such as brain waves for the purpose of collecting mental state data in order to determine the mental state of the user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zheng to incorporate the teachings of el Kaliouby of further comprising: a brain activity monitor; and wherein the classifier is further configured to receive features indicative of the subject’s brain activity detected by the brain activity monitor and to utilize the brain activity information in the classification of at least one of the subject’s mental state for the purpose of utilizing another known physiological data for determining mental state.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							March 4, 2022
/J.F.H./Examiner, Art Unit 3792       

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792